Citation Nr: 0109613	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-14 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to December 
1946.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  In December 1999 the 
RO granted service connection for PTSD evaluated as 30 
percent disabling effective from August 31, 1998, date of 
receipt of initial claim.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in August 2000, a transcript of which has been 
associated with the claims file.  

In August 2000 the RO granted an evaluation of 50 percent for 
PTSD effective August 31, 1998.  On a claim for an original 
or an increased rating, a claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, the issue of entitlement to an increased 
evaluation for PTSD remains on appeal.  

This case involves an appeal as to the initial rating of the 
veteran's PTSD, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999), holding 
that in initial rating cases, separate rating can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings. Accordingly, the Board 
has recharacterized the issue on the title page.


REMAND

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a document (VA Form 9) received at the RO on August 23, 
2000, the veteran requested a hearing before a travel Member 
of the Board at the RO.  The RO indicated that additional 
development was necessary regarding the travel board hearing 
request, but no follow-up was undertaken.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (2000), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should take appropriate action 
to schedule the veteran for a personal 
hearing before a Member of the Board 
sitting at the RO.  A copy of the notice 
to the appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


